DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweben et al. (US 4,888,247).
Regarding claims 1-4, Zweben teaches heat conducting laminates (“a manufactured part”) (Col. 1, Lines 8-10). The laminates include alternating layers of a polymer matrix (“3-D printable material”) and layers of a metal (“interlay material”) (Col. 4, Lines 58-65). Figure 2 illustrates the alternating arrangement in which layers 50, 52, 54, 56, 58 being metal are bonded to polymer matrix layers 60, 62, 64, 66, 68 and 70 (“a base layer of 3-D printable material, and a plurality of pairs of alternating layers disposed on the base layer of 3-D printable material, each pair including: a layer of interlay material; and another layer of 3-D printable material printed on the layer of interlay material”) (Col. 16, Lines 27-48). The polymer matrix may be formed from any polymer material that can withstand transfer of heat while maintaining its integrity (Col. 7, Lines 31-57). The metal layers may be formed from materials such as copper in the form of sheets, films or foils (Col. 5, Line 63-Col. 6, Line 17). Furthermore, the materials listed in applicant’s specification for the 3-D printable material of claim 1 may include any resin material and the material for the interlayers may include copper mesh or foil (Pg. 2, Paragraphs [0024]-[0026]). The materials of the polymer matrix and the metal layer overlap with those of the 3-D printable material and the interlay material and, therefore, the metal layer would impart properties to the laminates not provided by the polymer matrix, including the properties of conductivity, rigidity and strength as required by claims 2-4. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
With respect to the limitations regarding the base layer and subsequent layers being 3-D printed, the examiner notes this limitation is a product-by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, the final product of claim 1 appears to be a base layer of 3D printable material and alternating layers of an interlayer and a 3-D printable material layer in which the interlayer materials provide a property not addressed by the layers of 3-D printable material. In other words, regardless of whether the layers are 3D printed or laminated, there is no distinction to the final product and Applicant has not specifically pointed out why a 3D printed base layer vs. a laminated layer are structurally different. This final product is taught by Zweben as discussed above. Therefore, although Zweben is silent with respect to the layers of 3-D printable material being 3-D printed, Zweben still teaches each of the structural limitations of the manufactured part and anticipates the final product of claim 1. 

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
On pages 3-4, applicant argues that Zweben is silent with respect to the amended limitations of claim 1 now requiring the base layer to be a 3-D printed base layer and the layers arranged in an alternating stack with the interlayers being 3-D printed layers.
The examiner notes that these amendments to the claims are product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. Ultimately, the final product of claim 1 appears to be a base layer of 3D printable material and alternating layers of an interlayer and a 3-D printable material layer in which the interlayer materials provide a property not addressed by the layers of 3-D printable material. Zweben teaches this final product in the form of a laminate with alternating layers of a polymer matrix and a metal, which are considered equivalent to the layers of 3-D printable material and the interlayer materials, respectively. Furthermore, as discussed above, the materials for the polymer matrix and the metal layers overlap with those which are suitable for the layers of 3-D printable material and the interlayer material and, therefore, the metal layers would impart properties to the laminates not provided by the polymer matrix, including the properties of conductivity, rigidity and strength as required by claims 2-4. As such, the laminates of Zweben anticipate or render obvious teach each of the structural limitations, or the final product, of the manufactured part of claim 1. Therefore, the examiner contends that Zweben still teaches the manufactured part of claim 1 by teaching the final product and the layers of 3-D printable material being formed by 3-D printing being product-by-process limitations. The current action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783